     Case 3:20-cv-01010-MMA-AGS Document 13 Filed 07/13/20 PageID.66 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10    James RUTHERFORD,                                   Case No.: 20-cv-1010-MMA-AGS
11                                      Plaintiff,        ORDER GRANTING JOINT
      v.                                                  MOTION (ECF 12) AND AMENDED
12
                                                          SCHEDULING ORDER
13    VISTA PALM PLAZA LLC, et al.,
14                                   Defendants.
15
16         For good cause, the Court grants the parties’ joint motion to amend the scheduling
17   order. The new dates are:
18                           Event                                  Deadline
19              Rule 26(f) Conference                    August 14, 2020
20              Rule 26 Initial Disclosures              October 5, 2020

21              Joint Discovery Plan                     October 8, 2020
                ENE Statements                           October 8, 2020
22
                ENE and CMC                              October 15, 2020, at 9:00 a.m.
23
                Motions to Amend                         November 16, 2020
24
                Expert Witness Designations March 12, 2021
25              and Disclosures
26              Rebuttal Expert Witness      April 12, 2021
                Designations and Disclosures
27              Fact Discovery Completion    May 14, 2021
28

                                                     1
                                                                                   20-cv-1010-MMA-AGS
     Case 3:20-cv-01010-MMA-AGS Document 13 Filed 07/13/20 PageID.67 Page 2 of 3



1               Expert Discovery Completion         May 14, 2021
2               MSC Statements                      May 21, 2021
3               Mandatory Settlement                May 28, 2021, at 9:00 a.m.
                Conference
4
5          This order only modifies the dates in the ENE order (ECF 6); all other provisions
6    remain in effect.
7    Dated: July 13, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20-cv-1010-MMA-AGS
Case 3:20-cv-01010-MMA-AGS Document 13 Filed 07/13/20 PageID.68 Page 3 of 3




* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the
reference to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format
at the Clerk’s Office.
